In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00510-CR

NO. 09-08-00511-CR

NO. 09-08-00512-CR

 _____________________


KRISTIE RENA GREEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 08-03863, 08-03871, 08-03872 




MEMORANDUM OPINION
	The trial court sentenced Kristie Rena Green as a prior felony offender on three
convictions for burglary of a habitation.  Green filed a notice of appeal.  The trial court
entered certifications of the defendant's right to appeal in which the court certified that these
are plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certifications to the Court of
Appeals.
	We notified the parties that we would dismiss the appeals  unless amended
certifications were filed within fifteen days of the date of the notice and made a part of the
appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been supplemented with
amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
  									DAVID GAULTNEY
 										Justice

Opinion Delivered January 7, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.